Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                              Chief Judge Philip A. Brimmer

  Civil Action No. 19-cv-02185-PAB-STV

  ARTHUR MOORE,

         Plaintiff,

  v.

  SERGEANT TRESCH,

         Defendant.


                                           ORDER


         This matter is before the Court on the Recommendation of United States

  Magistrate Judge [Docket No. 84]. Plaintiff filed objections on May 29, 2020. Docket

  No. 85. The Court has jurisdiction pursuant to 28 U.S.C. § 1331.

  I. BACKGROUND1

         Plaintiff is an inmate who, during the period relevant to this dispute, was



         1
           The following facts are undisputed unless otherwise indicated. Plaintiff has
  filed four complaints, although the third has not been accepted for filing and is currently
  pending. See Docket Nos. 1, 10, 20, 74. As a result, plaintiff’s second amended
  complaint is the operative complaint. Plaintiff has added additional supporting facts to
  the third amended complaint but his claims, Eighth Amendment Failure to Protect and
  First Amendment Retaliation, did not change from the second to the third amended
  complaint. See Docket Nos. 20, 74. Although the second amended complaint is the
  operative complaint, the Court draws its facts from all of plaintiff’s complaints and
  briefs. See 28 U.S.C. § 1746 (stating that complaints are filed under penalty of
  perjury); Hall v. Bellmon, 935 F.2d 1106, 1111 (10th Cir. 1991) (noting that a complaint
  may be treated as an affidavit); Wimbish v. Nextel W. Corp., 174 F. Supp. 3d 1275,
  1277 n.1 (D. Colo. 2016) (reasoning that pro se briefs may be considered as if they
  were submitted under penalty of perjury).
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 2 of 11




  incarcerated at Buena Vista Correctional Facility (“Buena Vista”). Docket No. 20 at 2-3.

  On April 12, 2018, a fight between two gangs occurred at Buena Vista. Docket No. 64

  at 1. As a result of the fight, one of the gang members was transferred to plaintiff’s cell

  and the gang members, and plaintiff, were put on lockdown. Id.; Docket No. 74 at 10.

         On May 2, 2018, plaintiff submitted a Step 1 grievance related to his placement

  in lockdown. Docket No. 74 at 10. His grievance was denied because he was

  “documented as being associated with a disruptive group,” therefore placing him on

  “RFP” status, which requires him to be removed from general population. Id. Plaintiff

  then filed a Step 2 grievance stating that, due to a prior altercation with a gang

  member, he was not to be housed with gang-affiliated inmates. Id. at 11. On June 18,

  2018, his grievance was denied because he could not utilize the grievance process for

  “[f]acility placement, unit, cell and bunk assignment,” but rather had to “submit an in

  house move request.” Id. The next day, plaintiff filed a Step 3 grievance, reiterating

  that he was not to be housed with gang members. Id. at 12. On July 28, 2018,

  plaintiff’s Step 3 grievance was denied, which denial stated that the grievance process

  was “not a valid method for review” of his RFP status and thus plaintiff “ha[d] not

  exhausted your administrative remedies.” Id. at 12-13 (emphasis omitted).

  Nevertheless, the gang member was moved from plaintiff’s cell after Buena Vista

  responded to the Step 3 grievance. Docket No. 64 at 1.

         Plaintiff had placement issues again a year later. On June 10, 2019, defendant

  allegedly told plaintiff that nothing could prevent defendant from placing a gang

  member in plaintiff’s cell. Docket No. 20 at 7; Docket No. 64 at 2-3. Around the same


                                               2
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 3 of 11




  time, a gang member was moved into plaintiff’s cell. Docket No. 64 at 3. On June 11,

  2019, plaintiff filed a Step 1 grievance regarding defendant’s statements and plaintiff’s

  new cell mate. Docket No. 20 at 7. On June 30, 2019, pl aintiff alleges that defendant

  threatened plaintiff for filing a civil complaint and grievances against him. Id. at 4. On

  July 5, 2019, plaintiff’s Step 1 grievance was denied because Buena Vista staff were

  following facility housing policy. Id. at 7. Plaintiff did not file a Step 2 or Step 3

  grievance. Docket No. 48-1 at 3, ¶¶ 17-18.

         Plaintiff filed suit on July 31, 2019, Docket No. 1, and brings claims for retaliation

  in violation of the First Amendment and failure to protect his safety in violation of the

  Eighth Amendment. See Docket No. 20 at 4; see also Docket No. 74 at 4-8 (containing

  plaintiff’s proposed third amended complaint for the same claims). On February 4,

  2020, defendant filed a motion for summary judgment, arguing that plaintiff failed to

  exhaust administrative remedies. Docket No. 48. 2 Magistrate Judge Varholak issued

  his recommendation on defendant’s motion for summary judgment on May 18, 2020.

  Docket No. 84.

  II. LEGAL STANDARD

         The Court must “determine de novo any part of the magistrate judge’s

  disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). An objection

  is “proper” if it is both timely and specific. United States v. One Parcel of Real Prop.

  Known as 2121 E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996). A specific objection



         2
          Defendant also filed a motion to dismiss, see Docket No. 47, which is not
  before the Court.

                                                 3
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 4 of 11




  “enables the district judge to focus attention on those issues – factual and legal – that

  are at the heart of the parties’ dispute.” Id.

         In the absence of an objection, the district court may review a magistrate judge’s

  recommendation under any standard it deems appropriate. See Summers v. Utah, 927

  F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140, 150 (1985)

  (“It does not appear that Congress intended to require district court review of a

  magistrate’s factual or legal conclusions, under a de novo or any other standard, when

  neither party objects to those findings.”). The Court therefore reviews the non-objected

  to portions of the recommendation to confirm that there is “no clear error on the face of

  the record.” Fed. R. Civ. P. 72(b), Advisory Committee Notes. This standard of review

  is something less than a “clearly erroneous or contrary to law” standard of review, Fed.

  R. Civ. P. 72(a), which in turn is less than a de novo review. Fed. R. Civ. P. 72(b).

  Because plaintiff is proceeding pro se, the Court will construe his objections and

  pleadings liberally without serving as his advocate. See Bellmon, 935 F.2d at 1110.

         Summary judgment is warranted under Federal Rule of Civil Procedure 56 when

  the “movant shows that there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson

  v. Liberty Lobby, Inc., 477 U.S. 242, 248-50 (1986). A disputed fact is “material” if,

  under the relevant substantive law, it is essential to proper disposition of the claim.

  Wright v. Abbott Labs., Inc., 259 F.3d 1226, 1231-32 (10th Cir. 2001). Only disputes

  over material facts can create a genuine issue for trial and preclude summary

  judgment. Faustin v. City & Cty. of Denver, 423 F.3d 1192, 1198 (10th Cir. 2005). An


                                                   4
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 5 of 11




  issue is “genuine” if the evidence is such that it might lead a reasonable jury to return a

  verdict for the nonmoving party. Allen v. Muskogee, 119 F.3d 837, 839 (10th Cir.

  1997).

           Where “the moving party does not bear the ultimate burden of persuasion at

  trial, it may satisfy its burden at the summary judgment stage by identifying a lack of

  evidence for the nonmovant on an essential element of the nonmovant’s claim.”

  Bausman v. Interstate Brands Corp., 252 F.3d 1111, 1115 (10th Cir. 2001) (quotations

  omitted). “Once the moving party meets this burden, the burden shifts to the

  nonmoving party to demonstrate a genuine issue for trial on a material matter.”

  Concrete Works of Colo., Inc. v. City & Cty. of Denver, 36 F.3d 1513, 1518 (10th Cir.

  1994). The nonmoving party may not rest solely on the allegations in the pleadings,

  but instead must designate “specific facts showing that there is a genuine issue for

  trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986) (quotations omitted). “To

  avoid summary judgment, the nonmovant must establish, at a minimum, an inference of

  the presence of each element essential to the case.” Bausman, 252 F.3d at 1115.

  When reviewing a motion for summary judgment, a court must view the evidence in the

  light most favorable to the non-moving party. Id.

  III. ANALYSIS

           A. First Amendment Retaliation

           Plaintiff has not objected to that portion of the magistrate judge’s

  recommendation that plaintiff failed to exhaust administrative remedies for his First

  Amendment retaliation claim. The Court has reviewed the non-objected portions of the


                                                 5
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 6 of 11




  recommendation to satisfy itself that there is “no clear error on the face of the record.”

  Fed. R. Civ. P. 72(b), Advisory Committee Notes. Based on this review, the Court has

  concluded that this portion of the recommendation is a correct application of the facts

  and the law.

         B. Eighth Amendment Failure to Protect

         Magistrate Judge Varholak recommends that defendant’s motion for summary

  judgment be granted as to plaintiff’s Eighth Amendment claim because plaintiff failed to

  exhaust administrative remedies which were available to him. Docket No. 84 at 14, 16-

  17. Specifically, the magistrate judge concluded that there was no evidence that 1) the

  administrative process was not available to grieve what plaintiff complained about and

  2) plaintiff was intimidated such that he was afraid to file any sort of grievance. Id.

         Plaintiff makes two primary objections to the first conclusion.3 First, that

  plaintiff’s decision to file a Step 1 grievance knowing it was unavailable does not make

  the grievance process available. Docket No. 85 at 2. Second, that plaintiff has an

  agreement with the Colorado Department of Corrections that prevents him from being

  placed in a cell with a gang member and, as a result, he need only prove that a gang

  member was placed in his cell to demonstrate an Eighth Amendment violation. Id. at 2-

  3. The Court addresses each in turn.

         The Prison Litigation Reform Act (“PLRA”) states that “[n]o action shall be



         3
           Plaintiff does not object to the second conclusion and, after review, the Court
  finds that there is “no clear error on the face of the record.” Fed. R. Civ. P. 72(b),
  Advisory Committee Notes. The Court concludes that this portion of the
  recommendation is a correct application of the facts and the law

                                               6
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 7 of 11




  brought with respect to prison conditions under section 1983 of this title, or any other

  Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

  such administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a).

  The Supreme Court has described the PLRA as a “mandatory exhaustion” statute and

  has “reject[ed] every attempt to deviate . . . from its textual mandate.” See Ross v.

  Blake, 136 S. Ct. 1850, 1857 (2016). “Because the prison’s procedural requirements

  define the steps necessary for exhaustion, an inmate may only exhaust by properly

  following all of the steps laid out in the prison system’s grievance procedure.” Little v.

  Jones, 607 F.3d 1245, 1249 (2010). The only “textual exception to mandatory

  exhaustion” in the PLRA is the “availability” of administrative remedies. Ross, 136 S.

  Ct. at 1858. The Supreme Court has noted three types of administrative remedies that,

  “although officially on the books, [are] not capable of use to obtain relief.” Id. at 1859.

  First, “an administrative procedure is unavailable when . . . it operates as a simple dead

  end – with officers unable or consistently unwilling to provide any relief to aggrieved

  inmates.” Id. Second, “an administrative scheme might be so opaque that it becomes,

  practically speaking, incapable of use.” Id. Third, a remedy can become unavailable

  when “prison administrators thwart inmates from taking advantage of a grievance

  process through machination, misrepresentation, or intimidation.” Id. at 1860.

         The Court agrees with plaintiff that an attempt to use an otherwise unavailable

  administrative remedy does not render the remedy available for exhaustion purposes.

  If there are truly no available administrative remedies for plaintiff to exhaust, then his

  decision to attempt to utilize a futile procedure would not somehow make him subject to


                                                7
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 8 of 11




  the exhaustion requirement of the PLRA. However, that is not what the evidence

  demonstrates.

         The undisputed evidence shows the following: first, according to an affidavit of

  Tony DeCesaro, a Step 3 Grievance Officer, plaintiff did not file a Step 2 or Step 3

  grievance for his Eighth Amendment claim. Docket 48-1 at 3, ¶¶ 16-17. Plaintiff does

  not dispute that he did not file any further grievances after Step 1 relating to his Eighth

  Amendment failure to protect claim. See Docket No. 56 at 2; Docket No. 85 at 2.

  Second, AR 850-04, the Colorado Department of Corrections regulation governing the

  grievance process, states that the grievance process may not be used to review bunk

  assignments. Docket No. 48-1 at 9. Third, bunk assignments due to protective custody

  have their own administrative procedure governed by AR 650-02. Id.; see also

  Colorado Department of Corrections, Offender Group Living: Protective Custody, AR

  650-02 (2019), https://drive.google.com/file/d/1cZSUhJgfZhdWtlpS5MYoszZRlN

  PtMmV8/view. Fourth, the response to plaintiff’s Step 1 grievance gave no indication

  that plaintiff could not grieve a failure to protect. Docket No. 20 at 7 (“[I]t appears that

  staff are following policy. Your grievance is denied, you have not exhausted your

  means of addressing this issue.”). Fifth, the grievance process is available to address

  a range of topics, including failure to protect from violence. Docket No. 48-1 at 3, ¶ 15;

  see also id. at 9 (“Offenders will be entitled to invoke this grievance procedure for a

  broad range of complaints including, but not limited to: policies, conditions, and

  incidents within the facility that affect the offender personally; actions by employees

  and offenders and for resolving offender issues relating to health care concerns.”


                                                8
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 9 of 11




  (emphasis omitted)).

         The only evidence that could be interpreted as making the grievance process

  unavailable to plaintiff is AR 850-04, which does not allow inmates to grieve bunk

  assignments. See Docket No. 48-1 at 9. However, AR 850-04 says nothing about the

  ability of an inmate to file a grievance for a failure to protect him from gang-related

  violence. The response to plaintiff’s Step 1 grievance does not state that the grievance

  process is unavailable to plaintiff and specifically informs him that he has “not

  exhausted [his] means of addressing this issue.” Docket No. 20 at 7. Additionally, as

  the magistrate judge concluded, that plaintiff’s 2018 grievance was denied says nothing

  of the general availability of administrative remedies for failure to protect: plaintiff’s

  2018 grievance primarily related to his placement in lockdown and the denial of that

  grievance focused on plaintiff’s RFP classification. See Docket No. 84 at 12 n.9 (citing

  Docket No. 74 at 10-13). As a result, plaintiff has provided no evidence that he could

  not grieve a prison’s failure to protect him from gang violence. Moreover, even if the

  grievance process was not available for this specific gang-related request – bunk

  assignments due to gang violence – there are other administrative remedies available

  to plaintiff to address the issue, such as AR 650-02, which governs protective custody.

  See Colorado Department of Corrections, Offender Group Living: Protective Custody,

  AR 650-02 (2019), https://drive.google.com/file/d/1cZSUhJgfZhdWtlpS5MYoszZRlNP

  tMmV8/view; see also Ray v. Aztec Serv. Co., 784 F.2d 888, 889 (10th Cir. 1984) (“This

  court can take judicial notice of agency rules and regulations.”). Thus, even assuming

  that the grievance process was unavailable, there were other administrative remedies


                                                 9
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 10 of 11




   available to plaintiff that he did not exhaust.

          Plaintiff’s second objection is also unpersuasive. First, plaintiff has neither

   provided evidence of this alleged agreement with the Colorado Department of

   Corrections nor demonstrated that it would be enforceable. Second, even if plaintiff did

   have such an agreement, plaintiff would still be required to exhaust administrative

   remedies. The PLRA is mandatory and, as a result, plaintiff must utilize the

   administrative process to remedy his complaints before filing a lawsuit. See Ross, 136

   S. Ct. at 1857. If plaintiff believes that he has an agreement with the Colorado

   Department of Corrections relating to protective custody, he must raise that issue first

   with them, not with the courts.4

          The Court thus finds that plaintiff has failed to exhaust his administrative

   remedies and agrees with the magistrate judge’s recommendation that the defendant’s

   motion for summary judgment should be granted.5

   IV. CONCLUSION

          It is therefore


          4
           Plaintiff makes a third argument that Magistrate Judge Varholak was biased in
   his conclusion by making arguments for defendant. Docket No. 85 at 2. The Court
   finds no evidence of bias or impropriety in Magistrate Judge Varholak’s
   recommendation.
          5
            Plaintiff has also filed a document titled “‘Recusal’ Plain Error,” which the Court
   construes as a motion to recuse the Colorado Attorney General’s Office from
   representing defendant in this case. Docket No. 86 at 1. Plaintiff alleges that an
   attorney in the Colorado Attorney General’s Office “vouched” for plaintiff’s safety. Id.
   As a result, plaintiff seems to be implying the all attorneys in that office have a conflict
   of interest and may not represent defendant. This argument is unpersuasive. Even if
   someone in the office “vouched” for plaintiff’s safety, it would say nothing of the bias of
   the two attorneys representing defendant.

                                                10
Case 1:19-cv-02185-PAB-STV Document 91 Filed 08/13/20 USDC Colorado Page 11 of 11




             ORDERED that the Recommendation of United States Magistrate Judge [Docket

   No. 84] is accepted. It is further

             ORDERED that Defendant’s Motion for Summary Judgment [Docket No. 48] is

   GRANTED. It is further

             ORDERED that plaintiff’s claims are dismissed without prejudice. It is further

             ORDERED the Recommendation of United States Magistrate Judge [Docket No.

   71] is rejected as moot. It is further

             ORDERED that plaintiff’s Motion to Stay/Injunction [Docket No. 44] is DENIED

   as moot. It is further

             ORDERED that defendant’s Motion to Dismiss [Docket No. 47] is DENIED as

   moot. It is further

             ORDERED that plaintiff’s Request [for] Ruling in Objection Motion [Docket No.

   83] is DENIED as moot. It is further

             ORDERED that plaintiff’s motion for recusal [Docket No. 86] is DENIED. It is

   further

             ORDERED that this case is closed.



             DATED August 13, 2020.

                                               BY THE COURT:



                                               PHILIP A. BRIMMER
                                               Chief United States District Judge


                                                 11
